Case 1:19-cv-00488-RBJ Document 47 Filed 06/16/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No 19-cv-00488-RBJ

ALTIGEN COMMUNICATIONS, INC.,

       Plaintiff,

v.

CTI COMMUNICATIONS, LLC, a Colorado limited liability company, and
RICHARD BROWNE, an individual,

       Defendants.


                     ORDER ON MOTION FOR SUMMARY JUDGMENT


       Altigen Communications, Inc. develops and licenses software-based business phone

systems. CTI Communications, LLC (“CTI”) is a former reseller of Altigen systems; its

principal is Richard Browne.1 In this lawsuit Altigen accuses defendants of copyright and

trademark infringement, unfair competition, and violation of the Colorado Consumer Protection

Act. The case is set for a jury trial on July 27, 2020. Defendants’ motion for summary

judgment, ECF No. 35, has been fully briefed and is now denied as explained herein.

                                               FACTS

       It appears to be undisputed that Altigen sells licenses to use its software to end-users,

both directly and through authorized distributers and resellers. Altigen owns three copyrights on

versions of its software and has registered trademarks for the name “ALTIGEN” and for its logo.




1
 Defendants state that “CTI Communications, LLC” is an entity that has never done business, and that
correct name of the defendant is “CTIcommunications.com, LLC.”
                                                                                                       1
Case 1:19-cv-00488-RBJ Document 47 Filed 06/16/20 USDC Colorado Page 2 of 4




From sometime before 2004 through February 2016, CTI was an authorized reseller of Altigen

products. On March 2, 2016 Altigen notified CTI that it was deauthorized as an Altigen reseller.

        To a large extent that is where the parties’ agreement on the facts ends. Altigen alleges

that, notwithstanding its deauthorization, CTI continued surreptitiously to sell and service

Altigen products. CTI is alleged to have done this by using a supposed sub-dealer agreement

with Network Innovations, Inc., an authorized Altigen dealer.2 CTI counters that it was not

selling licenses or systems but was simply continuing to service Altigen systems for its pre-

deauthorization customers, and that Altigen was aware of, approved, and benefitted from its

work.

        In their motion for summary judgment defendants list 46 “undisputed facts.” ECF No. 35

at 1-11. These facts are supported by the 13-page affidavit of Mr. Browne to which are attached

10 exhibits totaling another 44 pages of material. In its response Altigen disputes 31 of the

“undisputed facts,” and supports its position with the affidavit of Altigen’s Chief Executive

Officer, Jeremiah Fleming, supported by seven exhibits totaling 374 pages of material. ECF

Nos. 40 at 1-9; 40-1 through 40-7; and 41. Apparently sensing a potential problem, defendants

began their reply, “The volume of evidence in opposition to Defendants’ Motion does not dictate

that there must be material facts in dispute.” ECF No. 44 at 1 (emphasis in original). The reply

is supported by another affidavit of Richard Browne, which in turn references seven more pages

of exhibits.

        I agree that neither the volume of evidence proffered by the parties nor the number of

disputed facts is necessarily fatal to summary disposition. I also find that some of plaintiff’s


2
  In its Amended Complaint Altigen alleges that, as of February 19, 2019, CTI’s website showed that CTI
was still offering Altigen solutions to prospective customers. ECF No. 11 at 4, ⁋⁋21-22. However, today
the link in the Amended Complaint, www.citcommunications.com, takes one to a website for LightHouse
Business Information Solutions, LLC, an entity that acquired the assets of Network Innovations, Inc.
effective June 3, 2019. CTI is not mentioned in this website.
                                                                                                       2
Case 1:19-cv-00488-RBJ Document 47 Filed 06/16/20 USDC Colorado Page 3 of 4




denials of “undisputed facts” are not truly responsive. However, there are disputes about facts

that appear, based on my understanding of the case, to be material and genuine, for example,

      The extent to which Altigen indicated a willingness to extend CTI’s access to the Altigen

       license registration database or reseller portal after deauthorization, and how any such

       access would be obtained. ECF No. 40, responses to CTI’s “Undisputed Material Fact”

       Nos. 7 and 8 as set forth in ECF No. 35.

      Whether Altigen was pleased when it learned that CTI had formed a relationship with

       Network Innovations, and whether Altigen had actual knowledge of the sub-dealer

       agreement as early as March 24, 2016. Id., responding to “Undisputed Fact” No. 10.

      Whether CTI continued after deauthorization to provide services and sell software to

       Altigen customers as if it were still an authorized Altigen reseller. Id., responding to

       “Undisputed Fact” No. 12.

      Whether CTI remitted either directly or through Network Innovations all compensation

       due to Altigen or its distributor for the sales of Altigen products or services after

       deauthorization. Id., responding to “Undisputed Fact” No. 14.

      Whether CTI gained new customers for Altigen products after deauthorization. Id.,

       responding to “Undisputed Fact” No. 19.

      Whether customers were confused by CTI’s status after deauthorization. Id. responding

       to “Undisputed Fact” No. 20.

      Whether, after deauthorization, Network Innovations purchased Altigen licenses for

       CTI’s customers or CTI itself logged on to Altigen’s portal and used Network

       Innovations’ access to purchase licenses which CIT then sold to customers as if it were

       still an authorized reseller. Id., responding to “Undisputed Fact” No. 26.



                                                                                                  3
Case 1:19-cv-00488-RBJ Document 47 Filed 06/16/20 USDC Colorado Page 4 of 4




      Whether CTI directly or indirectly copied Altigen’s Max Communication Server

       Releases or permit them to be installed or used by an unlicensed end user. Id.,

       responding to “Undisputed Fact” Nos. 33-34.

      Whether CTI’s webpage stated or implied that CTI was an authorized Altigen reseller

       after deauthorization. Id. responding to “Undisputed Fact” No. 40.

      Whether Altigen failed to ask CTI to cease using its trademarks when it deauthorized

       CTI. Id. responding to “Undisputed Fact” No. 41.

                                CONCLUSIONS AND ORDER

       The Court may grant summary judgment if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

material “if under the substantive law it is essential to the proper disposition of the claim.” Adler

v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

       Based upon my examination of the briefs and exhibits I find that there are disputes of fact

that appear to be material and genuine. I might have dismissed the Colorado Consumer

Protection Act claim, but the motion and reply make only conclusory comments without

meaningful argument. See ECF No. 35 at 18; ECF No. 44 at 9. Defendants’ motion for

summary judgment, ECF No. 35, is DENIED.

               DATED this 16th day of June, 2020.

                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge
                                                                                                    4
